Citation Nr: 1546478	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-31 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as thoracolumbar scoliosis, lumbosacral strain, and/or degenerative joint disease of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 10 percent for general anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1972 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

The Veteran has changed his accredited representative on several occasions during the pendency of this appeal.  Pursuant to a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, received in April 2015, the Veteran's representative is the organization noted above.  

The Veteran's appeal of a partial denial of waiver of overpayment will be the subject of a separate Board action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Veteran filed multiple VA Form 9 substantive appeals, it was unclear if the Veteran wished to be scheduled for a VA hearing and if so, which type of hearing he desired.  The Board sought clarification from the Veteran's representative, who responded with an October 2015 written statement requesting the appeal be remanded to the RO to afford the Veteran either an in-person hearing at the RO or a video hearing, whichever could be scheduled sooner, before a Veterans Law Judge.  As such, these issues must be remanded to the RO to afford the Veteran his requested hearing.  

The Board notes that in a separate action, the Veteran's pending appeal of the denial of a waiver of indebtedness due to overpayment is also remanded to the RO to afford the Veteran his requested hearing.  The Veteran need only be scheduled for a single hearing, at which all issues perfected for appeal may be discussed.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video or Travel Board hearing, whichever can be accomplished in a more timely manner, in proper docket order before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

